Title: Thomas Jefferson to Joseph Dougherty, 13 December [1810]
From: Jefferson, Thomas
To: Dougherty, Joseph


          
            Dear Joseph
            Monticello Dec. 13 1810
          
          I have just recieved your letter of the 6h inst, and would most gladly comply with your request of the loan of 130.D. were it in my power. but my expenditures at Washington occasioned me to leave that place 12,500. Dollars in debt. for these I was obliged to have recourse to the banks, and am now pressing all my resources to discharge that debt, and liberate my endorsers. it will still take me two or three years to do it, and in the mean time I suffer daily mortifications for the smallest sums. this is a true state of my present situation.I am glad to learn that you are likely to succeed in the porter business.  I am confident that of sheep will be found profitable as soon as you can get a proper stock. the late importation importations of Merinos will of course reduce the extravagant prices at first given; but they will steadily maintain a price of good profit.  the bitch I sent you had never had training of any kind. the value of the breed is in their capability of being taught any thing you please. she appeared to me extremely sagacious. as she is with you, I will avail myself of the first opportunity of sending a dog to Dr Thornton.Accept ever my best wishes.
          
            Th:
            Jefferson
        